EXHIBIT 4
          MESSAGE FROM CHIEF JUDGE JANET DIFIORE

                             March 15, 2021



      Thank you for giving us a few minutes of your time for an update
on the latest COVID developments affecting our courts and the justice
system.



      As you know, the COVID metrics have improved and the
vaccination campaign is expanding to reach more and more people in
New York State. As a result, we are moving forward with our plans to
incrementally expand in-person operations and re-start a limited
number of civil and criminal jury trials on Monday, March 22nd.



      We will continue to prioritize and enforce social distancing, the
use of personal protective equipment, our strict cleaning regimen, and
the maintenance of an environment where everyone -- jurors, lawyers,
litigants, witnesses, judges, staff and all other participants -- feels
comfortable and confident about the safety of our courthouses.



                                      1
     We received good news last week when the State announced
that, effective March 10th, the categories of individuals eligible to
receive the COVID-19 vaccination are expanding to include individuals
60 years of age or older, and importantly for us, effective Wednesday,
March 17th, to “public facing” essential governmental officials and
employees, which includes Judges and Justices of the Unified Court
System.



     While many judges have already been vaccinated, making the
vaccine available to all of our judges will certainly expedite our ability to
safely expand in-person operations and eventually achieve our goal of
resuming a full range of in-person court operations, including jury trials.
And, of course, this will allow us to get back to some form of normalcy
in our own personal lives as well, which is so important to our mental
health and well-being. So, we encourage everyone who hasn’t yet
received a vaccine to schedule an appointment as soon as possible.



     Now, to be clear, our commitment to expanding in-person
services and restarting jury trials does not mean that we have any
intention of returning to the kind of courthouse density that existed
before the arrival of COVID-19. First of all, we will be moving forward

                                      2
gradually, and second, we will be moving into a new and presumably
better normal, defined by our increased reliance on technology options,
such as video-conferencing and e-filing, that will enable us to limit
courthouse traffic while providing efficient access to our services.



     In the meantime, the majority of court matters will continue to be
handled virtually for the foreseeable future, and last week our judges
and staff remotely conferenced and heard over 24,400 matters, settled
or disposed of more than 5,600 of those matters, and issued over 2,460
written decisions on motions and other undecided matters. In
addition, more than 1,200 virtual bench trials and evidentiary and fact-
finding hearings were commenced last week across the state.



     It was exactly one year ago tomorrow, March 16th, that the court
system temporarily postponed non-emergency, non-essential in-person
functions in order to limit courthouse traffic and stem the spread of the
virus. That very same week, we began our remarkable journey of
reinventing ourselves from a massive, complex, in-person operating
model into a functioning virtual model, capable of using remote
technology to provide court access in the broadest possible range of
cases. An incredible achievement that was accomplished in record time

                                     3
through the commitment, dedication and ingenuity of our judges and
professional staff, our leadership team, and our Division of Technology
professionals.



     And while nothing has been easy for any of us this past year, and
while COVID-19 has certainly taken its toll in ways big and small, our
judges and professional staff pressed on through enormous challenges,
and the result of their effort has been the provision of our services
through a new virtual model that has enabled our courts to function
safely and effectively, and ensure access to essential court services.



     As I said a moment ago, it hasn’t been easy for any of us. In fact,
it has been very challenging to maintain our mental health and
emotional well-being in the face of the disruption, stress and anxiety of
the past year.



     And we remain mindful of our responsibility and our desire to
assist our employees and their families through these challenges. Our
Work Life Assistance Program, which is available to all nonjudicial
employees and their family members, offers a wide range of free and

                                    4
confidential services through Corporate Counseling Associates (CCA), an
outside provider of professional services around: alcohol and drug use,
grief and depression, marriage and family problems, including issues
affecting children, legal and financial concerns, and other difficult issues
affecting the well-being of our workforce. CCA even assists our
employees with daily challenges like finding licensed day care providers
for children and nursing homes for elderly parents, challenges that can
feel absolutely overwhelming, especially in the midst of a pandemic.



     I want to thank the professionals at “Corporate Counseling
Associates” for the valuable help and assistance they provide in support
of the mental health and well-being of our workforce, and I also want
to thank our Chief of Operations, Nancy Barry; Director of Human
Resources, Carolyn Grimaldi; and Deputy Director, Anne Johnson-Endy
for their commitment to maintaining a strong and vibrant Work Life
Assistance Program. And special thanks to Senior Management
Analyst, Alisha Ostasher-Cox, and Principal Court Analyst, Ann Marie
Riccardi, for working so diligently to get the word out to all of our
Human Resource Administrators, Chief Clerks and District Executives at
the local level. Their combined efforts are paying off, and this valuable
resource is being maximized by our staff as evidenced by the recent


                                     5
webinar on “Coping During the Pandemic,” which attracted the
attendance of several hundred court professionals.



     We encourage anyone who is struggling with personal, family or
work-related issues to reach out for help by calling 1-800-833-8707.
Assistance is confidential, it’s free, and someone is always available to
help, 24 hours a day, every day of the year.



      Well, that concludes today’s Monday Message, and once again, I
thank you for your time, and ask you to remain disciplined in doing all
that you can and should be doing to keep yourselves and those around
you safe.




                                     6
